Citation Nr: 9929124	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  94-40 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for bilateral weak 
foot, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran had active service from March 1943 to September 
1943.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1990 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, which denied the veteran's claim 
of entitlement to an evaluation in excess of 10 percent for a 
bilateral weak foot disability.  In June 1996 and September 
1998, the Board remanded the case to the RO for additional 
development.  That development has been completed, and the 
case is once again before the Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained. 

2.  The veteran's bilateral weak foot disability is currently 
manifested by bilateral valgus deformity with loss of 
transverse and longitudinal arches, as well as severe 
hypertrophic degenerative changes at the first metatarsal 
phalangeal joint of the left foot which produces some mild 
weakness and pain.

3.  A medical opinion states that half of the veteran's pain 
and weakness in his feet is attributed to his nonservice-
connected diabetes mellitus, and has been worsened by his 
obesity.

4.  Fragment lead is located in the veteran's left foot from 
a childhood gunshot wound.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral weak foot have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.31, 
4.40-4.46, 4.71, Diagnostic Code 5277 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for bilateral weak foot is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board also is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist him in the development of facts pertinent to his 
claim.  Id.  

By a June 1946 rating decision, the RO granted service 
connection for bilateral weak foot on the basis of a VA 
examination report which revealed third degree bilateral pes 
planus.  This disability is currently evaluated as 10 percent 
disabling.  In August 1990, the RO denied the veteran's claim 
for an evaluation in excess of 10 percent.  The veteran 
appealed that decision, arguing that his bilateral weak foot 
disability was manifested by considerable pain and weakness.  
For the following reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim.

In denying the veteran's claim, the RO considered a report 
from a VA examination performed in May 1990.  That report 
included the veteran's complaints of bilateral foot pain.  
The veteran's height was 6'3" and his weight was 280 pounds.  
He walked with an antalgic gait and his posture was slightly 
kyphotic.  Examination of the feet showed a decrease in 
sensation with respect to temperature and vibration, as well 
as sharp and dull touch.  There was bilateral valgus 
deformity with loss of transverse and longitudinal arches.  
It was also noted that fragment lead was located in the 
veteran's left foot from a childhood gunshot wound.  Based on 
these findings, the diagnoses included bilateral distal lower 
extremity valgus deformity with a decrease in range of motion 
related to service. 

The veteran testified at two personal hearings concerning the 
nature and severity of his bilateral foot disability.  At a 
hearing held in December 1991, the veteran testified that his 
feet bothered him all the time.  He said that he was unable 
to stand for very long, as his lower extremities would swell 
after standing for a half an hour.  He stated that he was 
more comfortable with his feet elevated, and that he wore 
orthotic inserts provided by the VA.  He reported that his 
left foot was worse than the right.  He indicated that he 
rarely walked, and spent most of his time sitting in a chair 
watching television.  At a second hearing in June 1993, the 
veteran stated that he saw a podiatrist every six weeks.  He 
indicated that he had calluses on his feet which required 
trimming from time to time.  He reported that he had no 
feeling and poor circulation in both feet, with the left 
worse than the right. 

The record shows that the veteran received outpatient 
treatment by the VA for complaints of bilateral foot pain.  
When seen in July 1991, range of motion of the first 
metatarsal phalangeal (MTP) joint was limited from 5 to 8 
degrees, with normal motion from 30 to 45 degrees.  In 
February 1993, the veteran was seen for complaints of 
soreness in the left heel from an old wound.  Examination 
showed a square nodule at the central plantar surface of the 
left foot measuring 3 by 4 millimeters.  The diagnosis was 
questionable shrapnel of the left foot.  In September 1993, a 
small arthritic growth on the left heel was noted.  A report 
dated in November 1994 noted arthritis of the first 
metacarpophalangeal joint (MPJ) on the left. 

A podiatry report received at the RO in December 1996 noted 
that the veteran was an insulin dependent diabetic and had 
been seen at the VA clinic on and off since 1993 for diabetic 
foot care.  It was noted that the veteran had a history of 
arthritic pain in the ankles, pump bumps in both heels, 
swelling in the foot and leg, hallux limitus of the left foot 
with zero degrees of dorsal flexion, and approximately 3 
degrees of plantar flexion of the first metatarsal head of 
the phalangeal joint.  The podiatrist recorded the veteran's 
statement that he was unable to walk over a half a block 
without his feet hurting.  It was further noted that the 
veteran was wearing orthotics which were helping some.  There 
was diminished vascularization to the feet and legs, and his 
nails lacked luster, were dystrophic, and appeared very 
thick.  The podiatrist's impression was that the veteran had 
degenerative arthritis of the first metatarsal phalangeal 
joint which was limiting the toe.

Additional VA outpatient treatment reports noted that the 
veteran was seen in the podiatry clinic for diabetes with 
thick, dystrophic nails.  In November 1994, the veteran 
reported pain in the first metatarsophalangeal joint on the 
left.  He received treatment in June 1995 for probable gouty 
arthritis of the right foot.  A June 1995 report also noted 
hallux limitus of the left great toe with dorsal range of 
motion of zero degrees.  X-rays taken in October 1996 showed 
advanced degenerative changes of the left tarsometatarsal 
joint and diabetic-type atherosclerotic calcification of the 
vasculature on the right and left sides.  A February 1997 
report noted hallux rigidus. 

Pursuant to the Board's September 1998 remand, the veteran's 
bilateral foot disability was examined by the VA in November 
1998.  A report from that examination included the veteran's 
complaints of bilateral foot pain, with the left worse than 
the right.  The veteran said that his feet would become 
painful when walking, carrying anything, or trying to do 
chores such as mowing the lawn.  The veteran's weight was 
recorded as 308 pounds.  The examiner commented that the 
veteran's motor strength was appropriate for his age and 
size, except for slight weakness with dorsiflexion 
bilaterally, which was worse on the left.  The veteran was 
unable to extend his great toe on the left.  His gait was 
slow but stable on a level surface, and he had difficulty 
dorsiflexing his feet while standing.  

The examiner concluded that the veteran appeared to have 
slight weakness on dorsiflexion bilaterally, which was worse 
on the left, and that he was clearly unable to extend his 
left great toe normally.  The examiner reviewed an X-ray 
report from October 1998 which showed severe hypertrophic 
degenerative changes at the first MTP joint on the left and 
retained shrapnel in the left foot.  The examiner concluded 
that the weakness on motion of the left great toe was largely 
from the severe degenerative changes.  The examiner opined 
that the hypertrophic degenerative changes in the left great 
toe were possibly related to service.  It was noted that 
retained shrapnel contributed to some of the veteran's left 
foot pain, which the examiner assumed was also related to 
service.  The examiner determined that the severity of the 
weakness was only mild, and that the veteran was more 
incapacitated by pain than by weakness.  The examiner also 
found that at least half of the veteran's foot pain was 
probably related to his diabetes mellitus.  Finally, the 
examiner stated that any degenerative changes in the feet 
were accelerated by the veteran's obesity.   

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
The pertinent diagnostic code sections will be discussed 
below, as appropriate.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  When the evidence is 
in relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

The veteran's service-connected bilateral foot disability is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5277.  Under this code provision, a 10 percent 
evaluation is warranted for a symptomatic bilateral weak foot 
condition secondary to many constitutional conditions, 
characterized by atrophy of the musculature, disturbed 
circulation, and weakness.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5277.  As this is the maximum evaluation provided under 
this code provision, the Board will consider other 
potentially applicable diagnostic codes pertaining to the 
feet.  

The Board finds that no other potentially applicable code 
provision provides an evaluation in excess of 10 percent for 
the veteran's service-connected bilateral weak foot 
disability.  The Board notes that this disability was 
initially diagnosed as pes planus.  Under Diagnostic Code 
5276, a 10 percent rating is provided for moderate bilateral 
pes planus with weight bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of the feet.  A 30 percent rating is 
assignable for severe bilateral pes planus, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, etc.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (1998).  In this 
case, the only recent evidence of pes planus is contained in 
the May 1990 VA examination report which noted loss of 
transverse and longitudinal arches.  None of the recent 
clinical evidence, however, shows that the veteran suffers 
from severe pes planus as described in Diagnostic Code 5276.  

The Board has also considered Diagnostic Code 5284, for 
"other foot injuries."  This code provision provides a 10 
percent evaluation where there is a moderate foot injury, 
while a 20 percent evaluation requires a moderately severe 
foot injury.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(1998).  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.  

In the instance case, the evidence of record clearly shows 
the veteran's service-connected bilateral foot disability is 
no more than mild under Diagnostic Code 5284.  The November 
1998 VA examination report contains a medical opinion that 
the veteran suffered from hypertrophic degenerative changes 
in the left great toe which resulted in only mild weakness.  
Moreover, the examiner found that at least half of the 
veteran's bilateral foot pain was attributed to his 
nonservice-connected diabetes mellitus and was aggravated by 
his obesity.  Therefore, the Board is not required to 
attribute all of the veteran's complaints and weakness to his 
service-connected bilateral foot disability.  See Mittleider 
v. West, 11 Vet. App. 181 (1998) (holding that when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, such signs 
and symptoms shall be attributed to the service-connected 
condition.)  Under these circumstances, the veteran's 
bilateral foot disability does not meet the criteria for a 
compensable evaluation under Diagnostic Code 5284.

Finally, in the absence of evidence of bilateral claw foot 
(pes cavus) with all toes tending to dorsiflexion, limitation 
of dorsiflexion at the ankle to a right angle, shortened 
plantar fascia, and marked tenderness under metatarsal heads 
(the criteria for a 30 percent evaluation under Diagnostic 
Code 5278), or moderate malunion or nonunion of tarsal or 
metatarsal bones (the criteria for a 10 percent evaluation 
under Diagnostic Code 5283), there is no basis for a higher 
evaluation under any other diagnostic code.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5278, 5283 (1998)

The Board also finds, as did the RO, that the evidence of 
record does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating standards.  See 38 C.F.R. 
§ 3.321(b)(1).  There is no objective evidence indicating 
that the veteran's service-connected bilateral foot 
disability has markedly interfered with his earning capacity 
or employment status, or has necessitated frequent periods of 
hospitalization.  A July 1991 VA hospitalization report noted 
that the veteran had retired ten years earlier because of 
respiratory problems.  Accordingly, the Board finds that 
further consideration with respect to an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's bilateral weak foot disability.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 55-56. 


ORDER

An evaluation in excess of 10 percent for bilateral weak foot 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

